Lipscomb, C. J.
The effect of the settlement, made between the complainant and the defendant, as the guardian of the complainant, is such as to dispense with the necessity of inquiring, whether such a case*is made out, as would otherwise entitle the complainant to relief.
More than - ten years had elapsed, from the date of that settlement before relief was sought; and, then, no peculiarity of circumstances is shown, why the complainant was so'slow in becoming correctly informed, as to his rights. No extraordinary exertions are alleged, to have been used by the former guardian, to continue the deception; nor does it appear, that the complainant was less qualified, and competent to transact his own business, than ordinary men. We do not say, that a case might not occur, (where mental imbecility, leaning, from habit, on the confidence reposed in a guardian, and trusting in him to such an extent, as to leave scarcely, the freedom of will, presenting such strong claims,) as to induce a court of chancery to disregard the lapse of time, that had intervened from the period, when the complainant’s rights accrued, or, from the date of a *340settlement, effected by a cunning and superior mind, over an inferior one, that habit had subjected to its influence. That such cases may occur, there can be no doubt; and, when they do, a court of chancery will grant relief.
This case presents none of those grounds: the complainant is not represented to be a weak confiding man; nor does he seem to have been under any undue influence, at the time he executed a receipt to the defendant. He had married and lived apart from his guardian, sometime before he arrived at the age of twenty-oné years. We have no reason to believe, that any undue means were resorted to, by the defendant, to keep up the delusion, if the complainant was under its influence, at the time of the settlement. The facts did not rest in the bosom of the defendant, nor were they confined to the knowledge, alone, of those under his influence;, but, were, most of them, matters of record, in Georgia — and, accessible at all times, to the complainant.
If the settlement made, was a fraud on the complainant; and the receipt given by him, procured by fraud, it was competent" for him to waive all advantages, and confirm the settlement, although it was originally effected by the fraudulent practices of the defendant; and this confirmation must necessarily be presumed, from so long an acquiescence, on the part of the complainant. There should be some period of time, to give stability and rest to transactions of this kind-; and courts of chancery havé generally assumed the period fixed by law, as a limitation of actions at law, to be the limit to investigations of this sort. There is as strong reason for imposing a limitation in chancery, as at law — there is the same *341danger of a loss of the evidence of the facts, by time; and it would be as pernicious, to unsettle property and rights by a decree in chancery, after they had been so long adjusied by 'the parties, as it would to open the door to judicial investigation, on the principles of the common law.
The case of Meredith and wife vs. Nichols and wife,a was a much stronger case than the one before us. The complainant and his wile had'not the same means of acquiring correct inlormation as tn their rights, as this complainant had. It is not to he expected that Mrs. Meredith could be so well informed as to the manner in which her father's estate had been disposed of, as if she had been a male. She would rest with more implicit confidence in the honesty ~nd fair dealing of her step-fa~ther, who had brought her up as his own child. Her husband had no means of acquiring information on the subject, but from his wife. Under such cir~urnstances, it is natural, that she should believe in' ~he honesty of the step-father, and that her husband should believe her confidence had not been misplaced. They sought relief against their receipt, within seven years after it was given, and the Supreme court of Kentucky, in the opinion delivered by Judge Rowan, refused relief, because it was not satisfactorily shown why they had so long delayed seeking relief. And it was ruled that their acquie~ence for so long a time, amounted to a confirmation of the settlement. The judge observes, that the court could find nothing to justify altering that state of things, which had so long existed, and which had been so long affirmed by the iiarties; without their entering into the inquiry as to the merits of this bill, aside from this objection. *342We believe, that, whatever equity and merits may have been with the complainant, that he haspermit-ed such álength of time to elapse, that we will not set aside his receipt. ,
The decree must, therefore, be affirmed with costs.

 1Mar.595.